Case 2:17-bk-23812-BR            Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47            Desc
                                  Main Document    Page 1 of 23


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 CHAD V. HAES, #267721
   chaes@marshackhays.com
 3 LAILA MASUD, #311731
   lmasud@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   DAVID M. GOODRICH
 8

 9                                UNITED STATES BANKRUPTCY COURT

10                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

11 In re                                                  Case No. 2:17-bk-23812-BR

12 BENJAMIN W. GONZALES,                                  Chapter 7

13                     Debtor.                            APPLICATION BY CHAPTER 7 TRUSTEE
                                                          TO EMPLOY REAL ESTATE AGENT; AND
14                                                        DECLARATION OF CLARENCE
                                                          YOSHIKANE IN SUPPORT
15
                                                          [NO HEARING REQUIRED]
16

17 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE, THE

18 OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER INTERESTED PARTIES:

19            David M. Goodrich, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy
20 Estate (“Estate”) of Benjamin W. Gonzales (“Debtor”), respectfully submits this application for

21 authorization to employ Clarence Yoshikane of Pacific / Sotheby’s International Realty as the

22 Trustee’s real estate agent (“Agent") in this bankruptcy case (“Application”) for the purpose of

23 selling property located at 14663 Carnell Street, Whittier, California (“Carnell Property”). In

24 support thereof, the Trustee respectfully represents as follows:

25 1.         Background Information and the Carnell Property
26            On November 8, 2017, Debtor filed a voluntary petition under Chapter 7 of Title 11 the
27 United States Code. On the same day, David M. Goodrich was appointed as the Chapter 7 trustee

28 of the Estate.

                                                      1
                                 APPLICATION TO EMPLOY REAL ESTATE AGENT
     4845-7335-4104, v. 1
Case 2:17-bk-23812-BR                  Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47                               Desc
                                        Main Document    Page 2 of 23


 1              In his Schedule A/B, Debtor lists an ownership interest in real property located at 14663

 2 Carnell Street, Whittier, CA 90603 (“Carnell Property”) with a scheduled value of $700,000. The

 3 Carnell Property is encumbered by a mortgage in the approximate amount of $126,813 (“PHH

 4 Lien”) and other liens in the approximate amount of $840,000.1

 5              Agent has inspected the Carnell Property and informed the Trustee that the Carnell

 6 Property has a value between $550,000 and $575,000.

 7 2.           Agent Employment
 8              A.       Services to be performed
 9              In order to market the Carnell Property most effectively, and thereby to liquidate the same

10 for the best and highest price, Trustee has solicited the assistance of Agent, a licensed real estate

11 agent familiar with the market where the Carnell Property is located. A true and correct copy of

12 Agent’s resume is attached as Exhibit “2.” Agent, on behalf of Trustee, has examined the

13 information related to the Carnell Property and has agreed to advertise the Carnell Property at the

14 Agent’s expense, to show the Carnell Property to interested parties, to represent the Estate as

15 seller in connection with the sale of the Carnell Property, and to advise Trustee with respect to

16 obtaining the highest and best offers available in the present market. Based on the foregoing

17 agreement, Trustee desires to enter into listing agreement and addendum (“Listing Agreement”),

18 in substantially the form as attached as Exhibit “1,” to employ Clarence Yoshikane of Pacific /

19 Sotheby’s International Realty as the Estate’s real estate agent to procure and submit to Trustee

20 offers to purchase the Carnell Property.

21              Further, Agent has agreed to advance up to $5,000 to maintain, repair, clean up the Carnell

22 Property, pay utilities, and other miscellaneous expenses.2

23              If, and only if, the Carnell Property is sold by the Estate, said advance, subject to

24 subsequent Court approval shall be reimbursed. By this Application, Trustee is seeking

25
         The Trustee seeks to sell the Carnell Property for the benefit of creditors of the Estate. In furtherance of this goal,
26 Trustee has negotiated a carve-out from funds to be paid on account of the lien in favor of Comerica for the benefit of
     administrative and unsecured creditors. The Motion to approve the agreement with Comerica shall be filed shortly
27 after the filing of this Application.
     2
         Currently, the Property is tenant occupied. As such, all maintenance and utilities are being paid for by the tenants.
28 However, in the event that such expenses are not paid by the tenants, Trustee requests authority for Agent to advance
     such funds and for reimbursement at closing.
                                                                    2
                                     APPLICATION TO EMPLOY REAL ESTATE AGENT
     4845-7335-4104, v. 1
Case 2:17-bk-23812-BR             Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47                         Desc
                                   Main Document    Page 3 of 23


 1 permission to incur this debt on condition that reimbursement to Agent will occur if the Estate

 2 transfers title of the Carnell Property.

 3            B.       Compensation Procedure
 4            In consideration for such services, subject to further application and Court order, the

 5 Agent will receive, upon consummation of a sale, a real estate agent’s commission in an amount

 6 equal to 5% of the purchase price, provided that the Estate nets at least such like amount. Agent

 7 has been informed and understands that no sale of the Carnell Property may be consummated

 8 until after notice to creditors with the opportunity for a hearing as well as a Court order.

 9            Agent is aware of the provisions of Section 328(a)3 and has agreed, notwithstanding the

10 terms and conditions of employment herein set forth, that the Court may allow compensation

11 different from the compensation provided herein if such terms and conditions proved to have been

12 improvident in light of developments unanticipated at the time of the fixing of such terms and

13 conditions.

14            C.       Disinterestedness of Agent
15            To the best of Applicant’s knowledge, and based upon the Declaration of Clarence

16 Yoshikane filed concurrently herewith, neither the Agent, nor any persons employed by Pacific /

17 Sotheby’s International Realty, has any connection with the Debtor, creditors, or any other party

18 in interest, their respective attorneys and accountants, judges of the Bankruptcy Court for the

19 Central District of California, the United States Trustee, and any person employed by the Office

20 of the United States Trustee, nor holds or represents any interest adverse to that of Debtor or the

21 Estate and that Agent is a disinterested person within the meaning of 11 U.S.C. Section 101(14).

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28   3
      Unless otherwise indicated, all Chapter and Section references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
     All references to “Rule” refer to the Federal Rules of Bankruptcy Procedure.
                                                             3
                                 APPLICATION TO EMPLOY REAL ESTATE AGENT
     4845-7335-4104, v. 1
Case 2:17-bk-23812-BR                   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47               Desc
                                         Main Document    Page 4 of 23


                   @SMl@^ecdMMlIMWTMgMcldSHdlMY\W[jYMZdl[NldSMl!RMZdlhTWWlIMlTZldSMlIMcdlTZdM^Mcdl[NldSMl

    l IHZV`e\dJjl(cdHdM	l

               	
	
    l             E/)=)+6>)ldSMl@^fcdMMl^M]eMcdclHZLl[^LM^lIMlMZdM^MLlHedS[^TkTZRl

    	              @SMlMY\W[jYMZdl[Nl$WH^MZJMlG[cSTVHZMl[Nl:HKTOJl?[dSMIjcl2ZdM^ZHdT[ZHXl;MHWdjlHc

    l dSMl(cdHdMcl^MHWlMcdHdMlHRMZdl[ZldSMldM^YclHZLlJ[ZLTdT[ZclcMdlPadSlSM^MTZlHZLlHcl[edWTZMLlTZldSMl

    l 4TcdTZRl"R^MMYMZdleZLM^ldSMlcdHZLH^LclcMdlPadSlTZllB	?$	l l

    l              $WH^MZJMlG[cSlTVHZMl[Nl:HJTNTJl?[dSMIjlcl2ZdM_ZHdT[ZHWl;MHWdjld[lHLgHZJMle\ld[

    l ld[lYHVMl^M\HT^clHZLlTY\^[gMYMZdcl\HjledTWTdTMclHZLl[dSM^lYTcJMWWHZM[eclMi\MZcMclHcl

   27l LMMYMLl\^eLMZdlTZlYH^VMdTZRldSMl:^[\M^djlW[JHdMLlHdll%HbMWWl?d^MMdlFSTddTM^l$!l l

  l              	(iMJedMldSMl4TcdTZRl!R^MMYMZdlHddHJSMLlHcl*iSTITdl	HZL

  l               ,[^lceJSl[dSM^lHZLlQ^dSM^l^MWTMNlHclTclUecd

  l
  l
         'HdMLl8Jd[IM^l           l                	


   l
  l                                                               '!lD2l    
l-89';2$0l
                                                                    &SH\dM^llA^ecdMMlP^ldSMl#HZV^e\dJjl(cdHdMl
  l                                                               [Nl#MZUHYTZlFl.[ZkHWMcl

  l'HdMLl'MJMYIM^lll                              5!<?1!$3l0"G?l44:l

  l
                                                            #jl 
	

  l                                                            '	 *'F!;'l0!G?
                                                                 $0!'lD	l0!(?
   l                                                           4!24!l5!?C'
                                                                 !dd[^ZMjclP^l$SH\dM^ll@^ecdMM
  l
                                                                 '!D2'l5	l-88';2$0
   l
   l
   l

   l
   l
   l


                                                               l

         	
	  
Case 2:17-bk-23812-BR            Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47                 Desc
                                  Main Document    Page 5 of 23


 1                                 Declaration of Clarence Yoshikane
 2

 3            I, CLARENCE YOSHIKANE, declare and state as follows:

 4            1.       I am a licensed real estate agent and employed with Pacific / Sotheby’s

 5 International Realty (“Broker” or “Firm”), 1200 Newport Center Drive, Suite 100, Newport

 6 Beach, California 92660; telephone (714) 606-5765.

 7            2.       I am familiar with the foregoing Application to Employ Real Estate Agent

 8 (“Application”) and the property described therein located at 14663 Carnell Street, Whittier, CA

 9 90603 (“Property”), and believe that I am qualified to represent the Trustee and the Estate in

10 connection with the marketing of the Property. I am very familiar with the market for its sale.

11            3.       I have extensive experience in residential and commercial real estate transactions.

12 A true and correct copy of my resume is attached as Exhibit “2.”

13            4.       The Broker has performed services for other Chapter 7 trustees in the Central

14 District of California, including David M. Goodrich, and I am familiar with the rules and

15 processes employed in the bankruptcy courts for the Central District of California.

16            5.       I have agreed to accept employment on the terms and conditions set forth in the

17 Application and Listing Agreement for the sale of the Property. A true and correct copy of the

18 Property Listing Agreement is attached hereto as Exhibit “1.”

19            6.       In my experience, 7% is a reasonable projection of the costs of sale, taking into

20 account a 5% sales commission and 2% escrow, title and incidental costs.

21            7.       I have agreed and understand, notwithstanding the terms and conditions of

22 employment set forth herein, that the Court may allow compensation different if such terms and

23 conditions prove to have been improvident in light of developments unanticipated at the time of

24 fixing such terms and conditions.

25            8.       I am a "disinterested person" within the meaning of 11 U.S.C. § 101(14). I do not

26 have an interest adverse to the Debtor or the Estate. As of the Petition Date, I am not a creditor of

27 the Estate and am not owed any funds by the Debtor.

28            9.       I do not have any pre-petition claim against Debtor’s Estate.

                                                         5
                                APPLICATION TO EMPLOY REAL ESTATE AGENT
     4845-7335-4104, v. 1
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 6 of 23




                                                       Scanned with CamScanner
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 7 of 23




                                                           EXHIBIT 1
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 8 of 23




                                                                     EXHIBIT 1
                                                                        Page 7
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 9 of 23




                                                                     EXHIBIT 1
                                                                        Page 8
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 10 of 23




                                                                     EXHIBIT 1
                                                                        Page 9
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 11 of 23




                                                                     EXHIBIT 1
                                                                       Page 10
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 12 of 23




                                                                     EXHIBIT 1
                                                                       Page 11
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 13 of 23




                                                                     EXHIBIT 1
                                                                       Page 12
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 14 of 23




                                                                     EXHIBIT 1
                                                                       Page 13
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 15 of 23




                                                                     EXHIBIT 1
                                                                       Page 14
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 16 of 23




                                                                     EXHIBIT 1
                                                                       Page 15
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 17 of 23




                                                                     EXHIBIT 1
                                                                       Page 16
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 18 of 23




                                                                     EXHIBIT 1
                                                                       Page 17
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47   Desc
                         Main Document    Page 19 of 23




                                                           EXHIBIT 2
Case 2:17-bk-23812-BR   Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47                         Desc
                         Main Document    Page 20 of 23

                                                                   Real Estate Sales Executive
                                                                   Asset Management
                                                                   Bankruptcy Specialist
                                                                   CA BRE License # 00801398
                                                                   714.606.5765, Direct Line



   Clarence Yoshikane


   Experience       Residential & Commercial Real Estate Sales

                    $SULOWR3UHVHQW
                    3DFLILF6RWKHE\
V,QWHUQDWLRQDO5HDOW\)RUPHUO\
                    +206RWKHE\
V,QWHUQDWLRQDO5HDOW\
                    6HUYLFLQJ&DOLIRUQLD1DWLRQZLGH	,QWHUQDWLRQDO1HWZRUN



                    6HSWHPEHUWKURXJK0DUFK
                    +206RWKHE\
V,QWHUQDWLRQDO5HDOW\
                    6HUYLFLQJ&DOLIRUQLD1DWLRQZLGH	,QWHUQDWLRQDO1HWZRUN




                    Fall 2013 through 6HSWHPEHU
                    BHHS / Berkshire Hathaway HomeServices
                    California Properties (Formerly Pru CA Realty)
                    Servicing California (Nationwide Network)



                    1989 through Fall 2013
                    Prudential California Realty
                    Servicing California (Nationwide Network)



                    1980 through 1989
                    Merrill Lynch Realty



                    US Bankruptcy Court, State Court Receivership
                    	ProbateDQG6KRUW Sale Specialist

                    Orange, Los Angeles, Riverside, San
                    Bernardino & San Diego Counties
                                                                                        EXHIBIT 2
                                                                                          Page 18
Case 2:17-bk-23812-BR          Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47               Desc
                                Main Document    Page 21 of 23




                           Expert Handling of Occupied, Vacant & Tenant Occupied Properties
                           Licensed in California since 1980

                           Consistently Top Producer – Top 5% of Agents in Company

                           Assessed damages, obtained bids for repairs, Listed & Sold –
                           US Bankruptcy Court, State Court Receivership, Probate Court, REO,
                           Bank Owned & Corporate Owned Properties

                           Developed, Owned & Managed – owner & non-owner occupied
                           properties in Orange & Los Angeles Counties




   Professional            Newport Beach Association of Realtors (NBAOR)
   Associations            California Regional Multiple Listing Service (CRMLS)
                           National Association of Realtors
                           California Association of Realtors




   --


   Clarence Yoshikane
   Sales Executive

   Asset Management
   Bankruptcy Specialist

   CA BRE License # 00801398

   +206RWKHE\
V,QWHUQDWLRQDO5HDOW\

   1HZSRUW&HQWHU'ULYH, Suite 100
   1HZSRUW%HDFK, California 926

   714.606.5765, Direct Line

   clarence.yoshikane@gmail.com

   www.YoshikaneGroup.com




                                                                                       EXHIBIT 2
                                                                                         Page 19
     Case 2:17-bk-23812-BR                  Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47                                       Desc
                                             Main Document    Page 22 of 23


                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S APPLICATION TO EMPLOY REAL
ESTATE AGENT; DECLARATION OF CLARENCE YOSHIKANE IN SUPPORT will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
December 10, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:


                                                                                     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On December 10, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

DEBTOR
BENJAMIN W GONZALES
P.O. BOX 1530
LOS ANGELES, CA 90001-0530

                                                                                     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 10, 2018, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

The Honorable Barry Russell – via personal delivery
U.S. Bankruptcy Court, Suite 1660
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012-3332

                                                                                     Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 10, 2018             Chanel Mendoza                                               /s/ Chanel Mendoza
 Date                           Printed Name                                                Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
 4845-7335-4104, v. 1
    Case 2:17-bk-23812-BR                  Doc 113 Filed 12/10/18 Entered 12/10/18 18:49:47                                       Desc
                                            Main Document    Page 23 of 23




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

    x    CREDITOR BMW BANK OF NORTH AMERICA, C/O AIS PORTFOLIO SERVICES, LP: BHAGWATI Barot
         bbarot@aissolution.com
    x    CREDITOR COMERICA BANK: Jennifer Witherell Crastz jcrastz@hemar-rousso.com,
         DBrotman@hrhlaw.com
    x    CREDITOR COMERICA BANK: Christopher D Crowell ccrowell@hrhlaw.com
    x    INTERESTED PARTY COURTESY NEF: Howard M Ehrenberg hehrenberg@sulmeyerlaw.com,
         hehrenberg@ecf.inforuptcy.com; mviramontes@ecf.inforuptcy.com
    x    INTERESTED PARTY ANDY EPSTEIN: Andy J Epstein taxcpaesq@gmail.com
    x    DAVID M GOODRICH (TR): dgoodrich@wgllp.com,
         c143@ecfcbis.com;dgoodrich11@ecf.epiqsystems.com;lrobles@wgllp.com
    x    TRUSTEE DAVID M GOODRICH (TR): Chad V Haes chaes@marshackhays.com,
         8649808420@filings.docketbird.com
    x    TRUSTEE DAVID M GOODRICH (TR): D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
    x    TRUSTEE DAVID M GOODRICH (TR): Laila Masud lmasud@marshackhays.com,
         8649808420@filings.docketbird.com
    x    DEBTOR BENJAMIN W GONZALES: James R Selth jim@wsrlaw.net,
         jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
    x    INTERESTED PARTY COURTESY NEF: Valerie Smith claims@recoverycorp.com
    x    UNITED STATES TRUSTEE (LA) ustpregion16.la.ecf@usdoj.gov
    x    DEBTOR BENJAMIN W GONZALES: Daniel J Weintraub dan@wsrlaw.net,
         vinnet@ecf.inforuptcy.com;brian@wsrlaw.net




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
4845-7335-4104, v. 1
